COLINS, President Judge,
dissenting.
I must respectfully dissent. The record clearly shows that Edward M. Frey Realty, Inc., Edward M. Frey, and John W. Whit-ham are all licensed sales persons, and/or brokers within the meaning of the Act. Further, in their capacity as licensed real estate sales entities, they contacted Joseph A. Cair-one seeking a buyer for the property, not as potential partners. The realtors collected commissions from the houses that were later built and sold.
I disagree with the majority’s conclusions as to the legal significance of these facts and, as a result thereof, I would affirm the opinion of the trial court and reinstate judgment.
McGINLEY, J., joins in this dissenting opinion.